This is an original proceeding for a writ of prohibition. Relator Norborne Land Drainage District Company of Carroll County, Missouri, is a drainage district corporation, and relators H.H. Franken and others constitute the board of supervisors of said district. Relator Joe Franken is the secretary and treasurer of said district. Respondent Hughes is Judge of the Seventh Judicial Circuit of Missouri, and as such is acting Judge of the Circuit Court of Ray and Carroll Counties. Respondents Cole and others are plaintiffs in a suit now pending in the Circuit Court of Ray County, wherein relators are defendants, in which suit it is sought to declare null and void a judgment rendered by the Circuit Court of Carroll County extending the boundary lines of said drainage district, and to cancel a tax for benefits levied by defendants on the lands of said plaintiffs. The remedy sought herein is to prevent respondent Hughes from assuming jurisdiction and trying the said suit. This same litigation, in a different form, has recently been before this court. [State ex inf. McAllister v. Norborne Land Drain. Dist. Co., 290 Mo. 91, 234 S.W. 344.]
Relators' petition for our writ of prohibition, which petition is quite lengthy, alleges substantially that the Norborne Land Drainage District Company was organized as a drainage district by decree of the Circuit Court of Carroll County rendered May 12, 1899; that said district comprised 14,400 acres, a majority thereof being situated in Carroll County; that said district was organized under the Act of 1913 (Laws of Missouri, 1913, pp. 232-267) by decree of the Circuit Court *Page 10 
of Carroll County rendered January 12, 1917; that within thirty days thereafter a meeting of the landowners was held and a board of supervisors for said district was duly elected, which board, within the time required by law, employed a chief engineer to prepare and submit a plan for reclaiming the land within said district, which said plan was duly made by said engineer and, on December 5, 1917, adopted by the board; that on December 5, 1917, the board of supervisors filed with the Clerk of the Circuit Court of Carroll County a petition for the extension of the boundary lines of said district so as to include large bodies of adjacent and contiguous, wet, swamp and overflow lands, comprising in said extended boundaries approximately 40,000 acres in Carroll and Ray Counties, including lands owned by the private respondents herein; that notice of the filing of said petition was duly given and that objections were thereafter filed by certain of respondents herein to the granting of the prayer of said petition; that thereafter a hearing was had by the said Circuit Court of Carroll County upon the said petition and the objections thereto, after which said court, on August 12, 1918, rendered its decree extending the boundary lines of said district so as to include the lands of the private respondents herein in Ray County, and other lands; that thereafter the Judge of the said Circuit Court of Carroll County appointed commissioners to assess benefits and damages in said district as extended; that said commissioners made report of their findings, said report being duly filed with the Clerk of the Circuit Court of Carroll County, and notice of the filing thereof being given as required by law; that exceptions were filed to said report by certain of respondents, and that thereafter, on December 23, 1919, said Circuit Court of Carroll County rendered its decree modifying and confirming the commissioners' report, and assessing benefits in the aggregate sum of $1,154,345.02 against the lands of the private respondents herein and other lands; that on January 3, 1921, this court issued its preliminary writ of quo warranto in the *Page 11 
case of State ex inf. McAllister, Attorney-General, ex rel. Charles D. Cole et al, relators, v. Norborne Land Drain. Dist. Company, 290 Mo. 91, calling upon the respondent drainage company to show by what right and authority it held and exercised its franchises over the lands of said relators; that respondent drainage company filed its answer and return in said cause and the same coming on or hearing, this court en banc, on October 20, 1921, rendered judgment quashing said writ of quo warranto;
that after the rendition of said judgment by this court the board of supervisors of said drainage district met and adopted a resolution finding that it was necessary that said district issue bonds in the aggregate sum of $550,000 to pay the cost of constructing the works provided for in the plan of reclamation of said district, which resolution provided that advertisements be given for the sale of said bonds and receiving bids therefor, and further provided that the actual amount of bonds to be delivered to the purchasers thereof should be the total bond issue less such amount as might be paid in cash by the landowners in said district; that said bonds were duly sold on November 4, 1921, to the Commerce Trust Company of Kansas City, Missouri, and its associates, and it was agreed by resolution to deliver the bonds to the purchasers thereof by January 1, 1922, in the amount of $550,000, less such amount as the landowners in said district might pay in cash; that thereafter the board of supervisors of said district by resolution duly levied and assessed against the land and other property in said district benefit assessments in the aggregate sum of $1,088,992.65, said sum representing assessments to pay the principal of the bond issue in the sum of $515,000 (said issue having been reduced by $35,000 in cash paid in by landowners), together with ten per cent for emergencies and interest to accrue at the rate of six per cent per annum during the term of said bond issue; that said assessments are duly evidenced by certified drainage tax records now on file in the offices of the Recorders of Deeds for Ray and Carroll Counties; that on *Page 12 
December 31, 1921, said $515,000 of bonds were duly executed and registered by the State Auditor of the State of Missouri, and are now in the custody of the treasurer of the drainage company awaiting to be delivered to the aforesaid Commerce Trust Company and its associates, but that the same cannot be delivered because of the litigation now pending against said drainage company in the Circuit Court of Ray County, hereinafter referred to; that after said bonds had been sold as aforesaid, advertisements for bids for the construction of ditches provided in said plan of reclamation were made and bids were received and contracts let for the construction of said work, and that the contractors are now ready to proceed with the construction of said work when said bonds are delivered, at which time the money necessary for said work will be received from the purchasers of said bonds; that the private respondents herein had full knowledge that the bonds of said district were being sold as aforesaid and that bids for the construction of said works had been received, and the suit hereinafter referred to was filed for the purpose of harassing and annoying relators and delaying the construction of the works of said district; that on January 3, 1922, there was filed in the office of the Clerk of the Circuit Court of Ray County, a petition in which the plaintiffs are the same identical parties as the private relators in said quo warranto proceeding above referred to, and that the defendants in said suit are the relators herein; that the petition in said suit is practically a verbatim copy of the petition filed in this court for said writ of quo warranto and seeks to annul and vacate said decree of the Circuit Court of Carroll County of August 12, 1918, extending the boundary lines of said district, and the decree of December 23, 1919, confirming and modifying the commissioners' report, for identically the same reasons that it was sought to have said judgment vacated in this court in said proceeding by quowarranto; that practically the only difference in the petition filed in the Circuit Court *Page 13 
of Ray County and the petition filed in this court in quowarranto (except the prayer thereof) is that said petition now pending in Ray County alleges in addition that said judgments of August 12, 1918, and December 23, 1919, and the taxes assessed in said district, constitute a cloud on the title of the lands in said district and prays that said cloud be removed.
Here the petition in the instant proceeding sets out in full the petition filed in the Circuit Court of Ray County. The latter is extremely lengthy, comprising 37 pages of the printed abstract. We will not endeavor to reproduce it. Suffice it to say that by actual comparison with the petition in the quo warranto
proceeding of State ex inf. McAllister v. Norborne Land Drainage District Company, 290 Mo. 91, 234 S.W. 344, we find that it is in the main a verbatim copy thereof. The only practical difference is that the petition in the Ray County suit avers, in addition, that the levy of taxes by the board of supervisors, made pursuant to the decrees of August 12, 1918, and December 23, 1919, constitutes a cloud upon the title of plaintiffs' land, and that plaintiffs have no remedy save in equity. The prayer in part is, that the judgment of the Circuit Court of Carroll County extending the boundary lines of the district, and the judgment confirming the commissioners' report assessing benefits, be declared null and void. (This was in part the same relief prayed for in the quo warranto proceeding). The remaining portion of the prayer in the Ray County petition is that "the apparent lien of said commissioners' report on lands of plaintiffs be cancelled and for naught held, and the apparent lien thereof be cancelled and removed and be declared not to be a lien, and the cloud cast thereby on the title of plaintiffs be removed;" and that the tax levy made upon the lands of plaintiffs be declared illegal, null and void.
Proceeding, the petition in the instant application for our writ of prohibition alleges that of 43 persons originally named as plaintiffs in the Ray County suit, 34 thereof have withdrawn their names as plaintiffs on the ground *Page 14 
that their names were used without their knowledge or consent; that while the petition in the Ray County suit contains a prayer for the removal of the alleged cloud on the title of land of the plaintiffs therein, said suit is for the real purpose of annulling said judgments of the Circuit Court of Carroll County; that upon the filing of the said petition, the Clerk of the Circuit Court of Ray County issued process and summons therein, and that relators have been summoned to appear to answer at the February, 1922, term of said court; that respondent Hughes, if not prohibited from so doing by this court, will hear said cause during said term; that respondent has no jurisdiction of said cause, and is exceeding and attempting to exceed his jurisdiction, power and authority.
On February 21, 1922, a preliminary rule was granted by this court, returnable within ten days thereafter.
On February 28, 1922, respondent Hughes, in lien of return to the preliminary rule, filed a demurrer to the petition. On the same day relators filed a motion for judgment on the pleadings. On March 2, 1922, the remaining respondents herein filed a demurrer to the petition. The cause is therefore to be determined upon the law as applied to the facts stated in relators' petition.
Pursuant to stipulation of counsel for both parties, the cause has been submitted on printed briefs and arguments, oral arguments being waived.
I. The real question before us is one of venue. If the Circuit Court of Ray County lacks jurisdiction, or is assuming authority in excess of its jurisdiction, prohibition will lie. [State ex rel. Orr v. Latshaw, 291 Mo. 592; State ex rel. Tuller v. Seehorn, 246 Mo. l.c. 585; State ex rel.Drainage District   Judah v. Fort, 210 Mo. l.c. 525; State exLaw: Jurisdiction:  rel. Knisely v. Trustees, Y.W.C.A., 268 Mo.Venue.              l.c. 168; State ex rel. United Rys. Co. v. Wiethaupt, 238 Mo. 155.]
Relators contend that Section 4379, Revised Statutes 1919, fixes the venue of all actions affecting drainage *Page 15 
districts organized under the Act of 1913 in the county in which the articles of association of said district were filed, and that in the case at bar such county is Carroll County and not Ray. Section 4379 provides in part as follows:
"The circuit court of the county in which said articles of association have been filed shall thereafter maintain and haveoriginal and exclusive jurisdiction coextensive with the boundaries and limits of said district without regard to county lines, for all purposes of this article." (Italics ours).
The purposes of the article embracing said Section 4379 (Art. 1, Chap. 28, R.S. 1919) are many, covering practically every phase of drainage districts when organized by circuit courts. It provides for the initial formation of districts and the hearing of objections thereto; for the creation of a board of supervisors, defining their duties; for the appointment of a chief engineer and assistants, defining their duties; for the levy of a tax to pay the cost of organization; for the appointment of commissioners to assess benefits and damages; for the filing and hearing of exceptions to any assessment made; for the levy of a tax to pay the cost of proposed works and improvements; for the collection of any tax so levied; for the establishment of a lien on lands against which any such tax may be levied; for the issuance of bonds to pay the cost of works and improvements; for the levy of a maintenance tax, to maintain and preserve ditches, drains, levees and improvements; for the consolidation of a district with adjacent districts; for the reorganization of districts; for the extension of the boundary lines of districts, etc. In addition to prescribing the venue of all proceedings, as enunciated by Section 4379, the article otherwise zealously guards certain procedural features of actions to be brought thereunder by providing that no change of venue shall be taken except as in civil cases, that no action shall abate by reason of the death of a party, that no appeal shall act as a supersedeas or to delay any action or the prosecution of *Page 16 
any work begun, and that no right, remedy or lien theretofore given or created, shall be abridged, impaired or nullified.
We have heretofore held that the act (Art. 1, Chap. 28, R.S. 1919) is a special act, independent of the Civil Code, and not governed thereby — that it is a code unto itself. [State ex inf. McAllister v. Norborne Land Drainage Dist. Co., 290 Mo. 91, 234 S.W. l.c. 348; Mississippi  Fox River Drainage District v. Ackley, 270 Mo. l.c. 173.] That being true we must look to the act itself for a determination of questions of procedure. By Section 4379, above noted, it is specifically provided that the circuit court of the county in which the articles of association have been filed (in this instance Carroll County) shall haveoriginal and exclusive jurisdiction for all purposes, without regard to county lines. This language is clear and unambiguous. It comprehends a suit which has for its purpose the annulment of a judgment extending the boundary lines of the district, or one confirming a report of commissioners assessing benefits and damages. It likewise comprehends a suit which has for its purpose the cancellation of a lien created by a tax levy. All such matters are an outgrowth of, or are related to, the purposes of the act. They are manifestly germane thereto.
Furthermore, it is provided by Section 4438 of the act: "This article is hereby declared to be remedial in character and purpose, and shall be liberally construed by the courts in carrying out this legislative intent and purpose."
With this express declaration of legislative intent before us, we feel particularly called upon to give the fullest force and effect to each section, construing it in the light of the spirit and reason of the law. And it is not illogical that the purposes of the act can best be effectuated by the court which initially brought the instant drainage district into being, and which later promulgated the orders and approved the action sought to be attacked.
After mature consideration, and after a careful review of the entire act, we are therefore of the opinion, *Page 17 
and so hold, that Section 4379 fixes the original venue of all actions affecting drainage districts organized under what is now Article 1 of Chapter 28, Revised Statutes 1919, and that such venue is the county in which the articles of association of the particular district have been filed. Such being the case, and the Norborne Land Drainage District Company having been organized by the Circuit Court of Carroll County, it follows that the Circuit Court of Ray County is without jurisdiction to try the suit brought by respondents Cole and others against the relators herein.
Other reasons for lack of jurisdiction are urged by relators. However, in view of our ruling above it becomes unnecessary to pass upon the additional reasons assigned.
Our order is that the preliminary rule heretofore granted be made absolute. Woodson, Higbee and Walker, JJ., concur;Graves, J., concurs in separate opinion in which James T.Blair, C.J., Higbee, David E. Blair, Walker and Elder, JJ.,
concur.